    Case 4:20-cv-00185-P Document 2 Filed 02/26/20                  Page 1 of 2 PageID 11



                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                 FORT WORTH DIVISION

 GALDERMA LABORATORIES, L.P.    §
                                §
      Plaintiff,                §
                                §
 v.                             §                                        4:20-cv-185
                                                       CIVIL ACTION NO. ________________
                                §
 GERMANTOWN PROFESSIONAL        §
 PHARMACY, LLC d/b/a GERMANTOWN §
 PROFESSIONAL PHARMACY &        §
 COMPOUNDING AND HOSSEIN        §
 ZAMANI                         §
                                §
      Defendants.               §


                     PLAINTIFF GALDERMA LABORATORIES, L.P.’S
                      CORPORATE DISCLOSURE STATEMENT AND
                       CERTIFICATE OF INTERESTED PERSONS


       As required by Federal Rule of Civil Procedure 7.1 and Local Rule 3.1(3), Plaintiff

Galderma Laboratories, L.P. (“Galderma”) makes the following disclosure statement:

       Galderma Laboratories, L.P. is a subsidiary owned by Galderma Limited LLC and

Galderma General, LLC. No publicly-held corporation directly owns 10% or more of Galderma

Laboratories, L.P.

       A complete list of all persons, associations of persons, firms, partnerships, corporations,

guarantors, insurers, affiliates, parent or subsidiary corporations, or other legal entities that are

financially interested in the outcome of the case:

       1. Defendant Germantown Professional Pharmacy, LLC d/b/a Germantown Professional
          Pharmacy & Compounding;

       2. Defendant Hossein Zamani; and

       3. Plaintiff Galderma Laboratories, L.P.



CORPORATE DISCLOSURE STATEMENT AND CERTIFICATE OF INTERESTED PERSONS                           Page 1
   Case 4:20-cv-00185-P Document 2 Filed 02/26/20     Page 2 of 2 PageID 12




                                  Respectfully submitted,

                                  /s/ David J. Drez III
                                  David J. Drez III
                                  State Bar No. 24007127
                                  david.drez@wickphillips.com
                                  Lauren K. Drawhorn
                                  State Bar No. 24074528
                                  lauren.drawhorn@wickphillips.com
                                  Schyler P. Parker
                                  State Bar No. 24092937
                                  schyler.parker@wickphillips.com
                                  WICK PHILLIPS GOULD & MARTIN LLP
                                  100 Throckmorton Street, Suite 1500
                                  Fort Worth, Texas 76102
                                  Telephone:     (817) 332-7788
                                  Facsimile:     (817) 332-7789

                                  ATTORNEYS FOR PLAINTIFF
                                  GALDERMA LABORATORIES, L.P.




CORPORATE DISCLOSURE STATEMENT AND CERTIFICATE OF INTERESTED PERSONS      Page 2
